Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-10.4 CONOLOG CORPORATION SELLING AGENT AGREEMENT Dated as of February 27, 2007 First Montauk Securities Corp. Parkway 109 Office Center 328 Newman Springs Road Red Bank, New Jersey 07701 Gentlemen: Conolog Corporation (the Company) proposes to offer for sale (the  Offering ) in a private offering pursuant to Regulation D promulgated under the Securities Act of 1933, as amended (the  Act ) (i) up to Five Million Dollars ($5,000,000) of principal amount of promissory notes of the Company ( Note  or  Notes ), convertible into shares of the Company's common stock, $0.01 par value (the " Common Stock ") at a per share conversion price set forth in the Note; and (ii) share purchase warrants (the  Warrants ), to purchase shares of Common Stock (the  Warrant Shares ). The Notes, shares of Common Stock issuable upon conversion of the Notes (the  Shares ), the Warrants and the Warrant Shares are collectively referred to herein as the  Securities . This letter agreement shall confirm our agreement concerning First Montauk Securities Corp. acting as exclusive selling or placement agent (the Selling Agent or FMSC) in connection with the sale of the Securities. 1. Appointment of Selling Agent. On the basis of the representations and warranties contained herein, and subject to the terms and conditions set forth herein, the Company hereby appoints First Montauk Securities Corp. as exclusive selling agent/placement agent for a period beginning on the date hereof and terminating on March 23, 2007 (unless terminated sooner pursuant to the terms hereof) and grants to FMSC the right to offer, as its agent, the Securities pursuant to the terms of this Agreement. On the basis of such representations and warranties, and subject to such conditions, FMSC hereby accepts such appointment and agree to use its reasonable best efforts to secure subscribers to purchase subscriptions for the Securities. The Company understands that the Selling Agent is being retained to obtain subscriptions on a best efforts basis and has not guaranteed the sale of any Securities. 2. Terms of the Offering. (a) The Offering shall consist of the (i) Notes and (ii) Warrants. The Offering is being made on a best efforts basis with no minimum offering amount of subscriptions, and the parties shall use their reasonable efforts to consummate a closing of subscriptions prior to March 23, 2007. In the event a subscription is not accepted, such rejected subscription funds will be returned to the subscriber without interest or deduction. (b) The Company has prepared a Securities Purchase Agreement (the Securities Purchase Agreement), form of Note and form of Warrant to be delivered to all prospective investors. The Securities Purchase Agreement, form of Note and form of Warrant, including all supplements, exhibits and appendices thereto and documents delivered therewith, are referred to herein as the Documents and shall include any supplements or amendments in accordance with this Agreement. The Offering shall commence on the date hereof, and shall expire at 3:00 p.m., New York time, on March 23, 2007, unless extended as provided above. Such period, as same may be so extended, shall hereinafter be referred to as the Offering Period. (c) Each prospective investor (Prospective Investor) who desires to purchase Securities shall deliver to the Selling Agent the Securities Purchase Agreement and immediately available funds in the amount necessary to purchase the amount of Securities such Prospective Investor desires to purchase. The Selling Agent shall not have any obligation to independently verify the accuracy or completeness of any information contained in any Purchase Agreement or the authenticity, sufficiency, or validity of any check delivered by any Prospective Investor in payment for Securities. Purchasers in the Offering shall be accredited investors as determined in accordance with Regulation D. 3. Closing/Release of Funds. The closing (Closing) shall be held at such time as the conditions as provided in the Securities Purchase Agreement have been satisfied. References herein to the actual closing date thereof shall be referred to as a Closing Date. 4. Representations and Warranties of the Selling Agent. The Selling Agent represents and warrants to the Company as follows: (a) The Selling Agent is duly incorporated and validly existing and in good standing under the laws of its State of incorporation. (b) The Selling Agent is, and at the time of each Closing will be, a member in good standing of the NASD. (c) Offers and sales of Securities by the Selling Agent will be made only in accordance with this Placement Agreement and in compliance with the provisions of Regulation D and the Selling Agent will furnish to each investor a copy of the Documents prior to accepting any subscription for the Securities. 5. Compensation. (a) The Selling Agent shall be entitled, on the Closing Date, as compensation for its services as Selling Agent under this Agreement, to selling Commissions payable in cash equal to 10% of the aggregate amount of the Notes sold in the Offering, provided the Company has actually received the proceeds of such sales, through subscriptions made by investors introduced by FMSC to the Company. (b) In addition to the compensation payable to the Selling Agent set forth in clause (a) above, the Company shall grant the Selling Agent (or its assigns, subject to compliance with the terms and conditions of this Section) warrants (Selling Agent Warrants)to purchase a number of shares of Common Stock equal to 20% of the shares of Common Stock which would be issued if the Notes sold in the Offering (based upon the initial conversion price as set forth in the Notes) were converted and the Selling Agent Warrants shall have an exercise price equal to the exercise price of the Warrants being issued to the investors. The Selling Agent Warrants shall be exercisable beginning on the Closing Date of the Offering and continuing for a period of five (5) years thereafter and the Selling Agent shall not be entitled to registration rights with respect to the shares of Common Stock. The Selling Agent Warrants shall allow for cashless exercise. The Selling Agent Warrants may be issued to up to ten employees and/or affiliates of the Selling Agent in such amounts as the Selling Agent shall notify in writing the Company prior to the Closing. 6. Representations and Warranties of the Company. (a) The Company represents and warrants to, and agrees with, the Selling Agent that: (i) No Documents or information provided by the Company to the Subscribers, including, without limitation the Reports (as defined in the Purchase Agreement), shall contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein in light of circumstances made therein not misleading. (ii) The Company is, and at all times during the period from the date hereof to and including the Closing Date will be, a corporation duly organized, validly existing, and in good standing under the laws of the State of Delaware, with full corporate power and authority, and has obtained all necessary consents, authorizations, approvals, orders, licenses, certificates, and permits and declarations of and from, and has made filings with, all federal, state and local authorities, to own, lease, license, and use its properties and assets and to conduct its business as presently conducted and/or in any such case where the failure to have any of the foregoing would not have a material adverse effect on the Companys presently conducted business. As of the date hereof, the Company is, and at all times during the period from the date hereof to and including the Closing Date, duly qualified to do business and is in good standing in every jurisdiction in which its ownership, leasing, licensing, or use of property and assets or the conduct of its business makes such qualification necessary except where the failure to be so qualified would not have a material adverse effect on the Companys business. (iii) As of the date hereof, except as disclosed in the Documents or the Reports as this term is defined in the Securities Purchase Agreement, there is no, and as of the Closing Date there shall not be any, litigation, arbitration, claim, governmental or other proceeding (formal or informal), or investigation pending or to the Companys knowledge threatened, with respect to the Company, or its respective operations, businesses, properties, or assets, except as described in the Purchase Agreement, the Reports or which individually or in the aggregate do not now have and will not in the future have a material adverse effect upon the operations, business, properties, or assets of the Company. (iv) The Company is not in violation or breach of, or in default with respect to, any material term of its Certificate of Incorporation or By-Laws. (v) The Company has all requisite corporate power and authority to execute, deliver, and perform this Agreement and to consummate the transactions contemplated hereby.
